Title: To Thomas Jefferson from George Weedon, 8 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Williamsburg 8 Ap. 1781.

I am honor’d with a resolution of Council of 4th Inst. and your previous Letter directing the disposal of the Militia, and have lodged orders at Hanover Court for the Commanding Officers who are directed to cross James River at Sandy Point and join Genl. Muhlenburg. The Men from Frederick and Berkely have ordered to join me, as from frequent application have been obliged to discharge those Men drawn out from this part of the Country, as also those from Gloster. I have the Honor to enclose your Excellency General Returns by which you will see the Counties that make my defences on this side James River.
When I wrote the British General at Portsmouth on the subject of an exchange, I did not particularize, or even communicate a Wish in favor of any Individual, as your Board may see by my Letter 2nd Inst. Copy of which is enclosed, leaving the List for exchange entirely to the Executive, nor can I with any propriety ask an enlargement for any particular person without incurring the displeasure of those who would remain, as a request of that sort would not only carry marks of partiality with it, but might if granted be considered by the British Commander as an obligation. I therefore in my Letter 6th Inst. which accompanied Armistead’s Flag only hinted at the justness of such a favor, it having been in many instances granted the British Prisoners, leaving Mr. Armstead  to mention Col. Curie as the object of the Hint, nor could I dictate a parole to Col. Curie. I am persuaded he will sign nothing derogatory to his Honor, or the Laws of the State. I yesterday received from Major Genl. Phillips, answer to my Letter of 2nd by Major Callis, Copy of which have the Honor to enclose. It would seem by Genl. Phillips Letter, as well as by the resolution of the Executive, that I had officially proposed Col. Curie against Col. Allegood. I beg your Excellency however to be satisfied, this was not the case and further that I have not, nor will I concern with matters of this sort, but on a just and liberal Scale first authorized by the Executive or Commanding Officer. I would wish at the same time to encourage the reciprocal advantages arising to each Side in Liberal exchanges. It also seems to be the desire of Genl. Phillips, and as the List sent in by Mr. Armstead will not liberate the whole of our prisoners in their Hands, can I not be authorized to assure the British General that on sending the whole of them out that were taken in Arms, an equal Number shall be sent him as soon as they can be marched from the Back Country.
The Enemy are making the greatest preparations for a Move. It is said a Junction with Ld. Cornwallis is the Object. If so the doubt is whether they will attempt it by the Great Bridge, Cape Fear or up James River and by Petersburg.
All their ships are gone out except a few that lay in Elizabeth River.
I have the Honor to be with [high?] Esteem Yr. Excellencies Most obt. Servt,

G Weedon


P S I beg your Excellencies Answer immediately. It was a doubt with me whether I should send your Letter back that is wrote by Genl. Phillips or whether I should forward it. It being received by the officer at Hampton Determined me in the latter.
G W

